Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
AUGUST 12, 2020, by and among Yuantong Wang, (the “Purchaser”), and Yosef Yafe,
an individual with his offices located at 4 Bet Israel, Jerusalem, Israel, the
record and beneficial owner of shares of common stock, par value $0.001 per
share (the “Common Stock”), of Adaiah Distribution Inc., a Nevada corporation
(the “Company”) and an executive officer and sole director of the Company (the
“Seller”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is the record and beneficial owners of an aggregate of
31,262,500 shares and is hereby selling 31,000,000 shares thereof (the “Shares”)
of Common Stock of the Company, which represents approximately 98% of the issued
and outstanding shares of the Company; and

 

WHEREAS, Seller desires to sell to the Purchaser, and Purchaser desires to
purchase from Seller, the Shares (31,000,000) pursuant to the terms of this
Agreement.

 

NOW, THEREFORE, IT IS AGREED:

 

ARTICLE I

SALE OF THE SHARES

 

Section 1.1 Sale of the Shares. Subject to the terms and conditions herein
stated, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, Seller agrees to sell, assign, transfer,
and deliver to Purchaser on the Closing Date, and Purchaser agrees to purchase
from Seller on the Closing Date, all of the Shares for a total consideration of
$300,000 (Three Hundred Thousand Dollars) (the “Purchase Price”). The
certificates representing the Shares shall be duly endorsed in blank (the
“Sale”), with each endorsement accompanied by a Medallion signature guarantee.

 

Section 1.2 Escrow. The Purchaser and Seller acknowledge that the Purchase Price
will be delivered to McMurdo Law Group, as escrow agent (“Escrow Agent”) in
accordance with the escrow agreement dated July 16, 2020, by and among Seller,
Purchaser and Escrow Agent (the “Escrow Agreement”). Seller shall deliver the
Documents (as defined below) to the Escrow Agent prior to the Closing. The
Escrow Agent shall hold the Purchase Price in escrow and disburse the funds held
in escrow to Seller in accordance with the Escrow Agreement. Provided, however,
if the Closing as defined below has yet to occur on August 11, 2020, the
Purchase Price in the Escrow Account shall be delivered to the Purchaser and the
Documents shall be delivered to the Seller and this Agreement shall
automatically terminate, unless the Purchaser and the Seller agree, in writing,
to extend the Closing to a different date.

 

Section 1.3 Closing.

 

(a) The closing of the Sale referred to in Section 1.1 (the “Closing”) shall
take place on at such date, time and place as shall be determined by the
Purchaser and the Seller. Such closing date is herein referred to as the
“Closing Date.”

 

(b) At the Closing:

 

(i) The Seller shall cause the Escrow Agent to deliver to Cleartrust LLC, the
transfer agent of the Company (the “Transfer Agent”), the original stock
certificate representing the Shares, along with medallion guaranteed executed
blank stock power to the Shares, legal opinion acceptable to the Transfer Agent
and any other documents required to effect the sale of such Shares to Purchaser
(collectively, the “Documents”).

 

(ii) The Purchaser shall cause the Escrow Agent to disburse to the Seller the
Purchase Price for the Shares by wire transfer of immediately available funds
upon written confirmation by the Transfer Agent that the Documents are
acceptable and a new certificate representing the Shares in the name of
Purchaser will be issued immediately.

 



 

 

 

(c) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

 

(d) All representations, covenants and warranties of the Purchaser and Seller
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though the same had been made on and as of such
date.

 

Section 1.4 Taxes. All sales, transfer, income, or gain taxes applicable to the
sale of the Shares by Seller as contemplated by this Agreement shall be paid by
Seller.

 

ARTICLE II

REPRESENTATIONS OF SELLER

 

The Seller represents and warrants to the Purchaser, as of the date of execution
of this Agreement and the Closing Date, that:

 

Section 2.1 Ownership of the Shares. Seller is the lawful owners of the Shares,
free and clear of all security interests, liens, encumbrances, equities and
other charges. Seller further represents that he does not beneficially own any
options or warrants or other rights to purchase shares of Common Stock. There
are no outstanding or authorized options, warrants, rights, calls, commitments,
conversion rights, rights of exchange or other agreements of any character,
contingent or otherwise, providing for the purchase, issuance or sale of any of
the Shares, or any arrangements that require or permit any of the Shares to be
voted by or at the discretion of anyone other than the Seller, and there are no
restrictions of any kind on the transfer of any of the Shares other than (a)
restrictions on transfer imposed by the Securities Act of 1933, as amended (the
“Securities Act”) and (b) restrictions on transfer imposed by applicable state
securities or “blue sky” laws. The delivery by such Seller to Purchaser of the
Shares pursuant to the provisions of this Agreement will transfer to Purchaser
valid title thereto, free and clear of any and all Encumbrances. The Shares
being transferred hereby have been validly issued, fully paid and are
non-assessable. The Shares are being sold to Purchaser in transactions exempt
from registration.

 

Section 2.2 Authorization and Validity of Agreement. Seller has full power and
authority to execute and deliver this Agreement, to perform the obligations
hereunder, and to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Seller and, assuming the due
execution of this Agreement by Purchaser, is a valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, and similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles. Seller is not a
party to any agreement, written or oral, creating rights in respect of any of
the Shares in any third party or relating to the voting of the Shares.

 

Section 2.3 No Brokers. No brokerage or finder’s fees or commissions are or will
be payable by the Company or Purchaser to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement, and the Company
or Seller has not taken any action that would cause the Purchaser to be liable
for any such fees or commissions. The Seller agrees that the Purchaser shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of any Person, for fees of the type contemplated by this Section
2.3 and Seller shall indemnify and hold Purchaser and the Company harmless from
any fees, costs or liabilities of any kind incurred by Purchaser in connection
therewith.

 

Section 2.4 Accuracy of Information. None of the representations and warranties
of Seller contained herein, or in the documents furnished by them pursuant
hereto, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements herein or therein in light of the
circumstances in which they were made not misleading.

 

Section 2.5 No restriction on the Sale. There is no restriction or limitation on
the execution and delivery of this Agreement and the consummation or performance
of the transactions contemplated hereby.

 

Section 2.6 [Intentionally omitted].

 



 2 

 

 

Section 2.7 Employee Matters. Seller, is the only employee of the Company. There
are no outstanding employment obligations of the Company owed to Seller of any
kind. The Company shall have no obligations whatsoever, for any compensation or
other amounts payable to any employee, director, consultant, or independent
contractor of the Company, including, but not limited to bonus, salary,
compensation, accrued vacation, fringe, pension or profit sharing benefits or
severance paid or payable to any employee, director, consultant or independent
contractor of the Company relating to service with or for the Company at any
time prior to the Closing Date.

 

ARTICLE III

REPRESENTATIONS OF SELLER RELATING TO THE COMPANY

 

The Seller represents and warrants to the Purchaser, as of the date of execution
of this Agreement and the Closing Date, as follows:

 

Section 3.1 Existence and Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority to own, lease, and
operate its properties and to carry on its business as now being conducted.

 

Section 3.2 Capital Stock.

 

(a) The Company has an authorized capitalization consisting of 750,000,000
shares of Common Stock. As of the date hereof, 31,518,466 shares of Common Stock
are issued and outstanding. All the outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable. All of
the issued and outstanding shares of capital stock of the Company have been
offered, issued and sold by the Company in compliance with all applicable
federal and state securities laws. No securities of the Company are entitled to
preemptive or similar rights, and no person or entity has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated hereby. Except as a result of the
purchase and sale of the Shares, there are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock. The sale of the Shares will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchaser) and shall not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.

 

(b) There are no outstanding obligations, contingent or otherwise, of the
Company to redeem, purchase or otherwise acquire any capital stock or other
securities of the Company.

 

(c) There are no shareholder agreements, voting trusts or other agreements or
understandings to which the Company or Seller are a party or by which any of
them are bound relating to the voting of any shares of the capital stock of the
Company.

 

Section 3.3 Subsidiaries. The Company has no subsidiaries.

 

Section 3.4 Books and Records. The Company’s books and records, financial and
otherwise, are in all material respects complete and correct and are in the
offices of Seller.

 

Section 3.5 Litigation. There are no (a) actions, suits, or legal, equitable,
arbitrative, or administrative proceedings pending threatened against the
Company, or (b) judgments, injunctions, writs, rulings, or orders by any
governmental person against the Company. Neither the Company, nor any officer,
key employee or 5% stockholder of the Company in his, her or its capacity as
such, is in default with respect to any order, writ, injunction, decree, ruling
or decision of any court, commission, board or any other government agency. The
SEC has not issued any stop order or other order suspending the effectiveness of
any registration statement filed by the Company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or the Securities Act.

 



 3 

 

 

Section 3.6 Taxes. The Company has duly and timely filed all federal, state,
county, local and foreign tax returns required to have been filed by it. There
are no liens for taxes upon the assets of the Company except for statutory liens
for current taxes not yet due and payable or which may thereafter be paid
without penalty or are being contested in good faith. The Company has not
received any notice of audit, is not undergoing any audit of its tax returns, or
has received any notice of deficiency or assessment from any taxing authority
with respect to liability for taxes which has not been fully paid or finally
settled. There have been no waivers of statutes of limitations by the Company
with respect to any tax returns. The Company has not filed a request with the
Internal Revenue Service for changes in accounting methods within the last three
years which change would affect the accounting for tax purposes, directly or
indirectly, of its business. The Company has not executed an extension or waiver
of any statute of limitations on the assessment or collection of any taxes due
(excluding such statutes that relate to years currently under examination by the
Internal Revenue Service or other applicable taxing authorities) that is
currently in effect.

 

Section 3.7 Accuracy of Information. None of the representations and warranties
of the Seller as an officer and director of the Company contained herein, or in
the documents furnished by Seller pursuant hereto, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements herein or therein in light of the circumstances in which they were
made not misleading.

 

Section 3.8 Disclosure. Seller confirm that neither they nor any other Person
acting on their behalf has provided the Purchaser or his agents or counsel with
any information that constitutes or might constitute material, nonpublic
information concerning the Company. Seller understand and confirm that the
Purchaser will rely on the foregoing representations in effecting transactions
in securities of the Company. All disclosure provided to the Purchaser regarding
the Company, its business and the transactions contemplated hereby, furnished by
or on behalf of the Seller with respect to the representations and warranties
made herein are true and correct with respect to such representations and
warranties and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. Seller
acknowledge and agree that the Purchaser has not made, nor is the Purchaser
making, any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth herein.

 

Section 3.9 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company. The Company does not owe any fees to its accountants
and lawyers.

 

Section 3.10 No Conflicts. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not and will not: (i)
conflict with or violate any provision of the Company’s Articles of
Incorporation, By-laws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected.

 

Section 3.11 Filings, Consents and Approvals. Neither Seller nor the Company are
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance of this Agreement.

 

Section 3.12 Compliance. The Company: (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body and (iii) is not and has not been in violation of any statute,
rule or regulation of any governmental authority.

 



 4 

 

 

Section 3.13 Transactions With Affiliates and Employees. Except as required to
be set forth in the SEC Reports, none of the officers or directors of the
Company and none of the Affiliates or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or any entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 

Section 3.14 Assets. The Company does not have or lease any assets.

 

Section 3.15 Investment Company/Investment Advisor. The business of the Company
does not require it to be registered as an investment company or investment
advisor; as such terms are defined under the Investment Company Act and the
Investment Advisors Act of 1940.

 

Section 3.16 Environmental Matters. The Company has complied with all applicable
state and federal environmental laws and regulations (“Environmental Law”).
There is no pending or threatened civil or criminal litigation, written notice
of violation, formal administrative proceeding or investigation, inquiry or
information request by any state and federal governmental entity relating to any
Environmental Law involving the Company.

 

Section 3.17 Informed Decision. The Seller are aware of the Company’s business
affairs and financial condition and have reached an informed and knowledgeable
decision to sell the Shares.

 

Section 3.18 No Liabilities or Debts. Except for the loans from Seller in the
aggregate amount of $4,700.00 and accounts payable in the amount of $6,000.00
(the “Payables”) as of the date hereof (collectively, the “Liabilities”), which
will be paid off at or prior to the Closing, there are no liabilities or debts
of the Company of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability or debt. The Company is not a guarantor of any indebtedness
of any other person, firm or corporation. The Payables will be paid off at
Closing out of the Purchase Price.

 

Section 3.19 Employee Matters. The Seller is the only employee of the Company.
There are no outstanding employment obligations of the Company of any kind. The
Company shall have no obligations whatsoever, for any compensation or other
amounts payable to any employee, director, consultant, or independent contractor
of the Company, including, but not limited to bonus, salary, compensation,
accrued vacation, fringe, pension or profit sharing benefits or severance paid
or payable to any employee, director, consultant or independent contractor of
the Company relating to service with or for the Company at any time prior to the
Closing Date.

 

Section 3.20 SEC Reports. The Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The consolidated financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. The financial statements included in
the SEC Reports have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. The agreements and documents described in the SEC Reports
conform in all material aspects to the descriptions thereof contained therein
and there are no agreements or other documents required by the Securities Act
and the rules and regulations thereunder to be described in the SEC Reports or
to be filed with the Commission as exhibits to the Registration Statement, that
have not been so described or filed.

 



 5 

 

 

Section 3.21 Free-Trading Shares. Of the total issued and outstanding shares of
Common Stock of the Company, 31,455,290 shares of Common Stock are “restricted
securities” under applicable U.S. federal and state securities laws and the
remaining 63,176 shares are non-restricted securities and their certificates do
not contain a legend.

 

Section 3.22 Trading, DTC Eligibility and Market Makers. The Common Stock of the
Company is DTC (Depository Trust Corporation) eligible and is being quoted on
the OTC Pink Market under the trading symbol “ADAD”. The Company has one market
makers as of the date hereof.

 

ARTICLE IV

REPRESENTATIONS OF PURCHASER

 

Purchaser represents and warrants as follows:

 

Section 4.1 Authorization of Purchaser. The Purchaser has full power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Purchaser and, assuming
the due execution of this Agreement by Seller, will constitute a valid and
binding obligation of the Purchaser enforceable against such Purchaser in
accordance with its terms, except to the extent that enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, and similar laws
affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 

Section 4.2 Consents and Approvals; No Violations. The execution and delivery of
this Agreement by Purchaser and the consummation of the transactions
contemplated hereby (a) will not violate any statute, rule, regulation, order or
decree of any public body or authority by which Purchaser is bound or by which
any of his properties or assets are bound, (b) will not require any filing with,
or permit, consent or approval of, or the giving of any notice to, any
governmental or regulatory body, agency or authority on or prior to the Closing
Date, and (c) will not result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, payment or acceleration)
under, or result in the creation of any Encumbrance upon any of the properties
or assets of Purchaser under any of the terms, conditions, or provisions of any
note, bond, mortgage, indenture, license, franchise, permit, agreement, lease,
franchise agreement, or any other instrument or obligation to which Purchaser is
a party, or by which he or any of his properties or assets may be bound.

 

Section 4.3 Purchase for Investment. With regard to the Shares purchased from
Seller, Purchaser and his assigns or designees will acquire the Shares solely
for his own account for investment purposes only and not with a view toward any
resale or distribution thereof. With regard to the Shares purchased from Seller,
Purchaser agrees that the Shares may not be sold, transferred, offered for sale,
pledged, hypothecated, or otherwise disposed of without registration under the
Securities Act, except pursuant to an exemption from such registration available
under such Securities Act, and without compliance with the securities laws of
other jurisdictions, to the extent applicable. Purchaser has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of his purchase of the Shares. Purchaser confirms that the
Company and Seller have made available to Purchaser the opportunity to ask
questions of the Company and to acquire additional information about the
Company’s business and financial condition.

 

Section 4.4 Available Funds. Purchaser will have on the Closing Date sufficient
funds to perform all of his obligations under this Agreement, including, without
limitation, to make the payments required hereunder described in Section 1.2
hereto.

 

Section 4.5 Broker’s or Finder’s Fees. No agent, broker, firm or other Person
acting on behalf of Purchaser is, or will be, entitled to any commission or
broker’s or finder’s fees from any of the parties hereto, or from any Person
controlling, controlled by or under common control with any of the parties
hereto, in connection with any of the transactions contemplated herein.

 

Section 4.6 Accuracy of Information. None of the representations and warranties
of Purchaser contained herein, or in the documents furnished pursuant hereto,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements herein or therein in light of the circumstances
in which they were made not misleading.

 



 6 

 

 

ARTICLE V

CONDITIONS TO SELLER'S OBLIGATIONS

 

The sale of the Shares by Seller on the Closing Date is conditioned upon
satisfaction or waiver, at or prior to the consummation of the Sale, of the
following conditions:

 

Section 5.1 Accuracy of Representations and Warranties. The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date.

 

Section 5.2 Performance of Agreements. Each and all of the agreements of
Purchaser to be performed at or prior to the Closing Date pursuant to the terms
hereof shall have been duly performed in all material respects.

 

Section 5.3 No Injunction. No court or other governmental body or public
authority shall have issued an order that shall then be in effect restraining or
prohibiting the completion of the transactions contemplated hereby.

 

Section 5.4 Deposit of Purchase Price to Escrow Agent. The Purchaser shall have
deposited the Purchase Price to the Escrow Agent.

 

ARTICLE VI

CONDITIONS TO PURCHASER'S OBLIGATIONS

 

The purchase of the Shares by Purchaser on the Closing Date is conditioned upon
the satisfaction or waiver, at or prior to the consummation of the Sale, of the
following conditions:

 

Section 6.1 Accuracy of Representations and Warranties. The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date with the same effect as
though such representations and warranties have been made on and as of such date
(except to the extent that any such representation and warranty is stated in
this Agreement to be made as of a specific date, in which case such
representation and warranty shall be true and correct as of such specified
date).

 

Section 6.2 Performance of Agreements. Each and all of the agreements of Seller
to be performed at or prior to the Closing Date pursuant to the terms hereof
shall have been duly performed in all material respects.

 

Section 6.3 No Injunction. No court or other government body or public authority
shall have issued an order which shall then be in effect restraining or
prohibiting the completion of the transactions contemplated hereby.

 

Section 6.4 Completion of Due Diligence. Purchaser has completed his due
diligence investigation of the Shares and the Company, and the results of such
investigation are satisfactory to Purchaser in his sole discretion.

 

Section 6.5 Delivery of Documents. The Documents shall have been delivered to
the Transfer Agent and Purchaser shall have received written confirmation from
the Transfer Agent that the Documents are acceptable and a new certificate
representing the Shares in the name of Purchaser will be issued immediately.

 

Section 6.6 Certificate of Good Standing. A copy of the Certificate of Good
Standing from the Company, dated no more than three business days prior to the
Closing Date, shall have been delivered to Purchaser prior to the Closing Date.

 



 7 

 

 

Section 6.7 Delivery of Additional Closing Documents. Seller shall have
delivered to the Escrow Agent the following items to be delivered to Purchaser
at Closing:

 

(i)a duly executed payoff letter, evidencing the payoff of the Liabilities,
prior to the Closing Date;

 

(ii)all the Company’s books and records;

 



(iii)duly signed resignation letters from the Company’s current officer and
director; and

 

(iv)duly executed board resolution approving the appointment of Purchaser
Director and Purchaser Officer (as defined below).

 

ARTICLE VII

CERTAIN AGREEMENTS

 

Section 7.1 Reasonable Best Efforts. Each of the parties hereto agrees to use
its reasonable best efforts to take or cause to be taken all action, to do or
cause to be done, and to assist and cooperate with the other party hereto in
doing, all things necessary, proper, or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including, but not limited to, (a) the obtaining
of all necessary waivers, consents, and approvals from governmental or
regulatory agencies or authorities and the making of all necessary registrations
and filings and the taking of all reasonable steps as may be necessary to obtain
any approval or waiver from, or to avoid any action or proceeding by, any
governmental agency or authority, (b) the obtaining of all necessary consents,
approvals, or waivers from third parties, and (c) the defending of any lawsuits
or any other legal proceedings, whether judicial or administrative, challenging
this Agreement or the consummation of the transactions contemplated hereby,
including, without limitation, seeking to have any temporary restraining order
entered by any court or administrative authority vacated or reversed.

 

Section 7.2 Board of Directors; Officers. At the Closing, (a) the Board of
Directors shall consist of one director appointed by Purchaser (the “Purchaser
Director”), and (b) all officers and current directors of the Company shall
resign and the Board of Directors shall appoint the designees of Purchaser as
the sole officers thereof (the “Purchaser Officer”). Upon compliance by the
Company with information statement delivery requirements pursuant to Rule 14f-1
under the Exchange Act, if applicable, the Existing Director shall resign and
the vacancy created thereby shall be filled by directors designated by the
Purchaser Director, in connection with the transactions contemplated hereby,
provided that such information statement shall be filed within one month after
the Closing.

 

Section 7.3 Further SEC Filings. Seller shall take all such further acts as
shall be required to permit the Company to file any SEC Reports to be filed at
or following the Closing which reflect the business and operations of the
Company prior to the Closing, and shall execute and deliver all certifications
required to be filed by the Company with respect to financial statements of the
Company reflecting in whole or in part the business and operations of the
Company prior to the Closing. Seller acknowledges that this covenant is a
material inducement to the Buyer in entering into the transactions contemplated
hereby and in connection herewith.

 

ARTICLE VIII

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

 

Section 8.1 Indemnities.

 

(a) Seller hereby agree to jointly and severally indemnify and hold harmless the
Purchaser from and against any and all damages, claims, losses, or expenses
(including reasonable attorneys’ fees and expenses) (“Damages”) actually
suffered or paid by Purchaser as a result of the breach of any representation or
warranty made by the Seller in this Agreement. Seller further agrees that
Purchaser may be indemnified without first filing a lawsuit against the Seller
or the Company. To the extent that Seller’s undertakings set forth in this
Section 8.1(a) may be unenforceable, Seller shall contribute the maximum amount
that he is permitted to contribute under applicable law to the payment and
satisfaction of all Damages incurred by the parties entitled to indemnification
hereunder. In the event that Purchaser should raise a claim for damages pursuant
to this Section 8.1(a), Seller shall have a fifteen (15) business day cure
period, beginning upon notice received, to cure any such defect to Purchaser’s
satisfaction. All such indemnification amounts of Damages shall be paid out of
the Purchase Price held in escrow by the Escrow Agent.

 



 8 

 

 

(b) Purchaser hereby agrees to indemnify and hold harmless Seller against
Damages actually suffered or paid by Seller as a result of the breach of any
representation or warranty made by the Purchaser in this Agreement. To the
extent that the Purchaser’s undertakings set forth in this Section 8.1(b) may be
unenforceable, the Purchaser shall contribute the maximum amount that he is
permitted to contribute under applicable law to the payment and satisfaction of
all Damages incurred by the parties entitled to indemnification hereunder.

 

(c) Any party seeking indemnification under this Article VIII (an “Indemnified
Party”) shall give each party from whom indemnification is being sought (each,
an “Indemnifying Party”) notice of any matter for which such Indemnified Party
is seeking indemnification, stating the amount of the Damages, if known, and
method of computation thereof, and containing a reference to the provisions of
this Agreement in respect of which such right of indemnification is claimed or
arises. The obligations of an Indemnifying Party under this Article VIII with
respect to Damages arising from any claims of any third party that are subject
to the indemnification provided for in this Article VIII (collectively,
“Third-Party Claims”) shall be governed by and contingent upon the following
additional terms and conditions: if an Indemnified Party shall receive, after
the Closing Date, initial notice of any Third-Party Claim, the Indemnified Party
shall give the Indemnifying Party notice of such Third-Party Claim within such
time frame as is necessary to allow for a timely response and in any event
within 30 days of the receipt by the Indemnified Party of such notice; provided,
however, that the failure to provide such timely notice shall not release the
Indemnifying Party from any of its obligations under this Article VIII except to
the extent the Indemnifying Party is materially prejudiced by such failure. The
Indemnifying Party shall be entitled to assume and control the defense of such
Third-Party Claim at its expense and through counsel of its choice if it gives
notice of its intention to do so to the Indemnified Party within 30 days of the
receipt of such notice from the Indemnified Party; provided, however, that if
there exists or is reasonably likely to exist a conflict of interest that would
make it inappropriate in the judgment of the Indemnified Party (upon advice of
counsel) for the same counsel to represent both the Indemnified Party and the
Indemnifying Party, then the Indemnified Party shall be entitled to retain its
own counsel, at the expense of the Indemnifying Party, provided that the
Indemnified Party and such counsel shall contest such Third-Party Claims in good
faith. In the event the Indemnifying Party exercises the right to undertake any
such defense against any such Third-Party Claim as provided above, the
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party, at the Indemnifying Party’s
expense, all witnesses, pertinent records, materials, and information in the
Indemnified Party's possession or under the Indemnified Party's control relating
thereto as is reasonably required by the Indemnifying Party. Similarly, in the
event the Indemnified Party is, directly or indirectly, conducting the defense
against any such Third-Party Claim, the Indemnifying Party shall cooperate with
the Indemnified Party in such defense and make available to the Indemnified
Party, at the Indemnifying Party’s expense, all such witnesses, records,
materials, and information in the Indemnifying Party's possession or under the
Indemnifying Party's control relating thereto as is reasonably required by the
Indemnified Party. The Indemnifying Party shall not, without the written consent
of the Indemnified Party, (i) settle or compromise any Third-Party Claim or
consent to the entry of any judgment that does not include as an unconditional
term thereof the delivery by the claimant or plaintiff to the Indemnified Party
of a written release from all liability in respect of such Third-Party Claim, or
(ii) settle or compromise any Third-Party Claim in any manner that may adversely
affect the Indemnified Party. Finally, no Third-Party Claim that is being
defended in good faith by the Indemnifying Party or that is being defended by
the Indemnified Party as provided above in this Section 8.1(c) shall be settled
by the Indemnified Party without the written consent of the Indemnifying Party.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1 Expenses. The parties hereto shall pay all of their own expenses
relating to the transactions contemplated by this Agreement, including, without
limitation, the fees and expenses of their respective counsel, financial
advisors, and accountants.

 

Section 9.2 Governing Law; Consent to Jurisdiction.

 

(a) The interpretation and construction of this Agreement, and all matters
relating hereto, shall be governed by the laws of the State of New York
applicable to contracts made and to be performed entirely within the State of
New York.

 



 9 

 

 

(b) Each of the parties agrees that any legal action or proceeding with respect
to this Agreement shall be brought and enforced in the New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, and irrevocably submits to such jurisdiction, which
jurisdiction shall be exclusive. Each of the parties hereto hereby irrevocably
waives any objection that it may now or thereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement brought in the courts referred to in the preceding sentence.
Each party hereto hereby consents to process being served in any such action or
proceeding by the mailing of a copy thereof to the address set forth opposite
its name below and agrees that such service upon receipt shall constitute good
and sufficient service of process or notice thereof. Nothing in this paragraph
shall affect or eliminate any right to serve process in any other manner
permitted by law.

 

Section 9.3 Captions. The article and section captions used herein are for
reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.

 

Section 9.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via e-mail attachment at the email
address set forth below at or prior to 5:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is delivered via e-mail attachment at the e-mail address
as set forth below on a day that is not a business day or later than 5:30 p.m.
(New York City time) on any business day, (c) the second (2nd) business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service or (d) upon actual receipt by the party to whom such notice is
required to be given.

 

if to Purchaser, to:

 

[insert address]

 

With a copy to (which does not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Richard Anslow, Esq.

Email: ranslow@egsllp.com

Telephone: (212) 370-1300

 

and if to Seller, to:

 

Yosef Yafe

Bet Israel 4

Jerusalem

Israel

972-52-5408519

 

or such other addresses or numbers as shall be furnished in writing by any such
party in the manner for giving notices hereunder.

 



 10 

 

 

Section 9.5 Parties in Interest. This Agreement may not be transferred,
assigned, pledged, or hypothecated by any party hereto, other than by operation
of law. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

Section 9.6 Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

 

Section 9.7 Entire Agreement. This Agreement, including its exhibits, schedules,
and other documents referred to herein that form a part hereof, contain the
entire understanding of the parties hereto with respect to the subject matter
contained herein and therein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

Section 9.8 Third-Party Beneficiaries. Each party hereto intends that this
Agreement shall not benefit or create any right or cause of action in or on
behalf of any person other than the parties hereto.

 

 

[SIGNATURE PAGE FOLLOWS]

 11 

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by their respective officers thereunto duly authorized, all as of the day and
year first above written.

 

  PURCHASER:       Yuantong Wang   By:     Title:                        SELLER:
      Yosef Yafe

 

IN WITNESS WHEREOF, the undersigned officers and directors of the Company
confirm the warranties and representations made in ARTICLE III hereto as being
true and correct.

 

  Yosef Yafe, Sole Director  

 

 

 



 

 